On August 6, 1997, it was therefore ordered, adjudged and decreed that the defendant’s suspended sentence is revoked and defendant is sentenced as follows: Count II: Assault, a Felony, to the Montana State Prison for a period of five (5) years. Count IV: Criminal Possession of Dangerous Drugs with Intent to Sell, a Felony,-'to the Montana State Prison for a period of five (5) years. Sentences are to run consecutively *122with no credit for elapsed time. All conditions in the original sentence dated February 5, 1996 are to remain in effect.
DATED this 10th day of November, 1997.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that the sentences run concurrently instead of consecutively. The time will remain the same.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
TJie Sentence Review Board wishes to thank Joseph Wilson for representing himself in this matter.